Filed Pursuant to Rule 433 Registration No.333-163632 Subject to Completion Preliminary Term Sheet dated March 24, 2010 Units Accelerated Return Notes® Linked to the S&P 500® Index, due June, 2011 $10 principal amount per unit Term Sheet No. Royal Bank of Canada Expected Pricing Date* Settlement Date* Maturity Date* CUSIP No. April , 2010 May , 2010 June , 2011 Accelerated Return Notes® 3-to-1 upside exposure to increases in the level of the S&P 500® Index, subject to a cap of 12% to 16%, to be set on the pricing date 1-to-1 downside exposure, with no downside limit A maturity of approximately 14 months Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada No periodic interest payments No listing on any securities exchange ARNs are unsecured and are not savings accounts or insured deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated below under “Additional Terms” (together, the “Note Prospectus”).
